Name: Commission Regulation (EEC) No 3020/85 of 30 October 1985 on the agricultural conversion rate to be applied to export refunds and import levies in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  agricultural policy
 Date Published: nan

 No L 289/ 12 Official Journal of the European Communities 31 . 10 . 85 COMMISSION REGULATION (EEC) No 3020/85 of 30 October 1985 on the agricultural conversion rate to be applied to export refunds and import levies in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, sugar or the cereals sector ; whereas the import levy on sugars added to certain preserved fruit is calculated on prices established in the sugar sector ; whereas under these circumstances it is appropriate to provide that the agricultural conversion rates for such amounts should be those applicable in the agricultural sectors covering the relevant basic products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 2 (9) and 5 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 12 thereof, Whereas the agricultural conversion rates to be applied in the framework of the common organization of the market in products processed from fruit and vegetables are fixed in Council Regulation (EEC) No 1678/85 (4) ; Article 1 1 . The agricultural conversion rate to be applied for converting : (a) the import levy provided for in Article 2 (2) of Regulation (EEC) No 516/77 ; (b) the amount of export refund on sugars falling within heading No 17.01 of the Common Customs Tariff provided for in Article 5 (2) of the same Regulation into national currencies shall be that applicable in the common organization of the market in sugar. 2 . The agricultural conversion rate to be applied for converting the amount of export refund on glucose and glucose syrup falling within subheadings 17.02 B I and B II of the Common Customs Tariff provided for in Article 5 (2) of Regulation (EEC) No 516/77 shall be that applicable to maize under the common organi ­ zation of the market in cereals . Whereas the agricultural conversion rate applicable for a currency is generally the same for all sectors ; whereas, however, certain exceptions exist, in parti ­ cular when an amendment to the rate enters into force at the beginning of the various marketing years for agricultural products ; whereas this situation may create problems for some composite products whose import levies or export refunds are determined on the basis of their components ; Whereas in the framework of the common organiza ­ tion of the market in products processed from fruit and vegetables, the export refunds on sugars added to certain preserved fruit are those fixed in either the Article 2 This Regulation shall enter into force on 1 January 1986. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 164, 24 . 6 . 1985, p. 11 . 31 . 10 . 85 Official Journal of the European Communities No L 289/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1985 . For the Commission Frans ANDRIESSEN Vice-President